DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
in claims 7, 8 and 13-15, 

 “voice output unit” is being interpreted as “speaker”.
“voice input unit” is being interpreted as  “microphone”.
”communication unit” is being interpreted as a “transceiver”. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Attorney Brett Bornsen (Reg. No. 46,566) on 13 April 2022.
The application has been amended as follows: 
In the claims:

7.  (Currently Amended)  An information transmission apparatus comprising:
	a voice output unit configured to output a voice;
	a display unit configured to display an image;
	a voice input unit to which a voice of an utterance by a user is input; and
	a microcomputer and a memory coupled to the microcomputer, wherein
	the microcomputer and the memory are configured to perform:
	instructing a first mode to permit a voice output by the voice output unit or a second mode to prohibit the voice output;
	controlling, when the first mode is instructed, the voice output unit to output [[a]] the voice of the utterance by the user input to the voice input unit;
	controlling a display image of the display unit so as to display an agent image including a face image of an agent; and
	determining whether or not an output of information to the user is necessary, wherein
	the controlling the display image includes controlling the display image so as to display, when [[a]] the voice of [[an]] the utterance by the user is input to the voice input unit in a state where the second mode is instructed, a first agent image including a first face image, while displaying, when determining [[an]] the output of information is necessary without an input of [[a]] the voice of [[an]] the utterance by the user to the voice input unit in a state where the second mode is instructed, a second agent image including a second face image of a different expression from the first face image.

8.  (Currently Amended)  The information transmission apparatus according to claim 7, wherein 
	the memory stores user information including preference information of the user, 
	the microcomputer and the memory are configured to perform
	the controlling the voice output unit by controlling, when [[a]] the voice of [[an]] the utterance by the user is input by the voice input unit, the voice output unit based on the user information stored in the memory so as to output a voice corresponding to the voice of the utterance by the user input to the voice input unit even if the second mode is instructed.

11.  (Currently Amended)  The information transmission apparatus according to claim 7 further comprising:
	a vibration actuator; wherein
	the microcomputer and the memory are configured to further perform
	controlling the vibration actuator so as to generate a vibration when determining [[an]] the output of information is necessary in a state where the second mode is instructed.

12.  (Currently Amended)  An information transmission method for transmitting information via a display unit, the method comprising a computer performing:
	instructing a first mode to permit a voice output or a second mode to prohibit the voice output;
	outputting a voice of an utterance by a user when the first mode is instructed;
	controlling a display image of the display unit so as to display an agent image including a face image of an agent; and
	determining whether or not an output of [[an]] information to the user is necessary, wherein
	the controlling includes controlling the display image so as to display, when [[a]] the voice of [[an]] the utterance by the user is input in a state where the second mode is instructed, a first agent image including a first face image, while displaying, when [[an]] the output of information is determined to be necessary without an input of [[a]] the voice of [[an]] the utterance by the user is input in a state where the second mode is instructed, a second agent image including a second face image of a different expression from the first face image.

13.  (Currently Amended)  The information transmission apparatus according to claim 7 further comprising
	a communication unit configured to perform communication; wherein 
	the determining includes determining whether or not the output of [[the]] information to the user is necessary based on a signal received through the communication unit in a state where the second mode is instructed.

14.  (Currently Amended)  The information transmission apparatus according to claim 13, wherein
	the determining includes determining the output of [[the]] information to the user is necessary when there is an incoming call through the communication unit in a state where the second mode is instructed.

15.  (Currently Amended)  The information transmission apparatus according to claim 14 further comprising a telephone function, wherein
	the determining includes determining the output of [[the]] information to the user is necessary when there is an incoming call of a telephone through the communication unit and a message from an opposite party of the incoming call is recorded after receiving the incoming call in a state where the second mode is instructed.

(End of Amendment)



REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:

Regrading claim 7, references JP2004-20719A, JP2001-217903A, JP2004-180261A, JP11-018145A and JP2005-196645A disclose, in combination,  an information transmission apparatus comprising:
	a voice output unit configured to output a voice;
	a display unit configured to display an image;
	a voice input unit to which a voice of an utterance by a user is input; and
	a microcomputer and a memory coupled to the microcomputer, wherein
	the microcomputer and the memory are configured to perform:
	instructing a first mode to permit a voice output by the voice output unit or a second mode to prohibit the voice output;
	controlling, when the first mode is instructed, the voice output unit to output the voice corresponding to an of the utterance by the user input to the voice input unit;
	controlling a display image of the display unit so as to display an agent image including a face image of an agent; and
	determining whether or not an output of information to the user is necessary, wherein
	However, references JP2004-20719A, JP2001-217903A, JP2004-180261A, JP11-018145A and JP2005-196645A fail to disclose where the controlling the display image includes controlling the display image so as to display, when the voice of the utterance by the user is input to the voice input unit in a state where the second mode is instructed, a first agent image including a first face image, while displaying, when determining the output of information is necessary without an input of the voice of the utterance by the user to the voice input unit in a state where the second mode is instructed, a second agent image including a second face image of a different expression from the first face image.

Regrading claim 12, references JP2004-20719A, JP2001-217903A, JP2004-180261A, JP11-018145A and JP2005-196645A disclose, in combination,  an information transmission method for transmitting information via a display unit, the method comprising a computer performing:
	instructing a first mode to permit a voice output or a second mode to prohibit the voice output;
	outputting a voice corresponding to of an utterance by a user when the first mode is instructed;
	controlling a display image of the display unit so as to display an agent image including a face image of an agent; and
	determining whether or not an output of information to the user is necessary,
However, references JP2004-20719A, JP2001-217903A, JP2004-180261A, JP11-018145A and JP2005-196645A fail to disclose where the controlling includes controlling the display image so as to display, when the voice of the utterance by the user is input in a state where the second mode is instructed, a first agent image including a first face image, while displaying, when the output of information is determined to be necessary without an input of the voice of the utterance by the user is input in a state where the second mode is instructed, a second agent image including a second face image of a different expression from the first face image.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Allowable Subject Matter
Claims 7-15 are allowed.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angelica Perez whose telephone number is 571-272-7885. The examiner can normally be reached on Monday-Friday from 8:00 a.m. to 4:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Yuwen (Kevin) Pan can be reached at (571) 272-7855. The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications and for After Final communications. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either the PAIR or Public PAIR. Status information for unpublished applications is available through the Private PAIR only. For more information about the pair system, see http://pair- direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll- free). Information regarding Patent Application Information Retrieval (PAIR) system can be found at 866-217-9197 (toll-free). 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the TC 2600's customer service number is 703-306-0377.

/Angelica M. Perez/
Patent Examiner AU 2649 
04/13/2022



/ANKUR JAIN/             Primary Examiner, Art Unit 2649